Citation Nr: 0002240	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  98-02 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for a left shoulder 
disability currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran has verified active duty from September 1990 to 
September 1991.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a May 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan. 


REMAND

The veteran seeks a rating in excess of 20 percent for his 
left shoulder disability.  Following issuance of a May 1998 
supplemental statement of the case (SSOC) the veteran 
submitted private medical evidence concerning his left 
shoulder disability from Michael J. Sutton, D.O.  The veteran 
also underwent a VA orthopedic examination of the left 
shoulder in July 1998.  A review of the veteran's claims file 
does not reveal that the newly submitted evidence from Dr. 
Sutton or that the May 1998 VA examination report of the 
veteran's left shoulder has been considered by the RO in 
evaluating the veteran's left shoulder disability.  Due 
process requires that the RO consider this evidence and 
readjudicate the veteran's claim for an increased rating for 
a left shoulder disability prior to review by the Board.

The veteran appeared at a hearing before the undersigned 
member of the Board in November 1999.  The veteran testified 
that he had increased pain of the left shoulder with use.  
The September 1997 and July 1998 VA examination reports do 
not note whether the veteran experiences a greater limitation 
of motion of the left shoulder due to pain on use, including 
use during flare-ups.  

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court of Appeals for Veterans Claims (Court) remanded the 
case to the Board to obtain a medical evaluation that 
addressed whether pain significantly limited functional 
ability during flare-ups, or when a joint is used repeatedly 
over a period of time.  The Court also held that the examiner 
should be asked to determine whether the joint exhibited 
weakened movement, excess fatigability, or incoordination.  
If feasible, those determinations were to be expressed in 
terms of additional range of motion lost due to any weakened 
movement, excess fatigability, or incoordination.  

In light of the foregoing, this case is hereby REMANDED to 
the agency of original jurisdiction for the following action:


1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him since May 1998 for a 
left shoulder disability.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.

2.  Upon completion of the above, the 
veteran should be scheduled for a VA 
orthopedic examination to determine the 
nature and extent of the veteran's left 
shoulder disability.  The claims file 
should be provided to the examiner for 
review prior to the examination.  All 
indicated tests and studies, including 
range of motion studies in degrees, 
should be performed.  The examiner should 
perform tests of joint motion against 
varying resistance.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The examiner should be 
requested to identify any objective 
evidence of pain and all functional loss 
due to pain.  The examiner should 
specifically indicate the range of left 
shoulder motion performed without pain 
and the range of motion accompanied by 
pain.  This examiner should also express 
an opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during flare-
ups (if the veteran describes flare-ups), 
and, if feasible, express this in terms 
of additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  The examiner 
should also provide an opinion concerning 
the impact of the service-connected left 
shoulder disability on the veteran's 
ability to work.  The rationale for all 
opinions expressed should be explained.  

3.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the VA examination complies fully with 
the above instructions, if it does not, 
the RO should take corrective action.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

4.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the claim for an increased 
rating for a left shoulder disability, to 
include consideration of all additional 
pertinent evidence received since 
issuance of the May 1998 SSOC.  In 
readjudicating this claim, the RO should 
consider application of 38 C.F.R. § 4.40 
regarding functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination or pain on 
movement of a joint.  See DeLuca.  The RO 
should also consider whether the case 
should be forwarded to the Director of 
the VA Compensation and Pension Service 
for extra-schedular consideration. 

5.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case, 
including reflecting RO consideration of 
all pertinent evidence received since 
issuance of the May 1998 SSOC, and be 
given the opportunity to respond thereto.



Thereafter, the case should be returned to the Board, if in 
order.  The purposes of this remand are to secure clarifying 
information and ensure due process.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action until notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

